Citation Nr: 0333777	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  01-00 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York



THE ISSUE

Entitlement to an effective date earlier than August 11, 
1997, for a grant of service connection for residuals of 
anterior poliomyelitis.  



REPRESENTATION

Appellant represented by:	Eastern Paralyzed Veterans 
Association



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from September 1945 to March 
24, 1947.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
New York, New York, Regional Office (RO), which, in part, 
granted secondary service connection for residuals of 
anterior poliomyelitis and assigned it an effective date of 
August 11, 1997; and subsequent rating decisions in October 
2000 and February 2001, which, in part, determined that 
December 8, 1949 and January 7, 1955 rating decisions were 
not clearly and unmistakably erroneous in failing to grant 
service connection for poliomyelitis.  

In an October 2, 2001 decision, the Board determined that 
December 8, 1949 and January 7, 1955 rating decisions were 
not clearly and unmistakably erroneous in not granting 
service connection for poliomyelitis, and denied an effective 
date earlier than August 11, 1997, for a grant of service 
connection for residuals of anterior poliomyelitis.  
Subsequently, appellant appealed the Board's October 2, 2001 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Subsequently, in a one-judge Memorandum 
Decision, the Court reversed the October 2, 2001 Board 
decision to the extent it had determined that the December 8, 
1949 rating decision was not clearly and unmistakably 
erroneous in denying service connection for poliomyelitis; 
and remanded the case to the Board "for the assignment of an 
effective date consistent with this [Court] decision."  

Since the Court did not assign an effective date, pursuant to 
the Court's mandate, the Board will render a decision herein 
awarding an earlier effective date (September 27, 1947) for a 
grant of service connection for residuals of anterior 
poliomyelitis, which appears to fully satisfy appellant's 
claim at issue.  


FINDINGS OF FACT

1.  Appellant filed a claim with VA for service connection 
for poliomyelitis in October 1947, within one-year after 
service.  

2.  A March 1948 rating decision denied service connection 
for poliomyelitis and appellant appealed that denial.  

3.  A November 14, 1949 Board decision denied service 
connection for anterior poliomyelitis.  Evidence on file at 
the time of that Board decision included a private medical 
statement from G.D.W., stating that appellant's poliomyelitis 
was treated as of September 27, 1947 (several months post 
service).  This is the earliest date polio is clinically 
demonstrated.

4.  On November 30, 1949, appellant's representative 
submitted a September 2, 1949 private medical statement, 
which referred to appellant's post-service treatment for 
poliomyelitis.  

5.  Based on that September 2, 1949 private medical 
statement, a December 8, 1949 rating decision confirmed "a 
prior rating decision."  Appellant did not timely appeal 
that decision.  

6.  An April 2000 rating decision granted service connection 
for residuals of anterior poliomyelitis (as secondary to 
infectious hepatitis) and assigned it an effective date of 
August 11, 1997.  

7.  In an October 2, 2001 decision, the Board determined that 
December 8, 1949 and January 7, 1955 rating decisions were 
not clearly and unmistakably erroneous in not granting 
service connection for poliomyelitis, and denied an effective 
date earlier than August 11, 1997, for a grant of service 
connection for residuals of anterior poliomyelitis.  

8.  The Court, in its recent Memorandum Decision, appears to 
have held that in the instant case, no legally sufficient 
affirmative evidence was ever presented to rebut the one-
year, post-service presumptive period for entitlement to 
service connection for poliomyelitis.  The Court also 
reversed the October 2, 2001 Board decision to the extent it 
had determined that the December 8, 1949 rating decision was 
not clearly and unmistakably erroneous in denying service 
connection for poliomyelitis.  

CONCLUSION OF LAW

The criteria for an earlier effective date of September 27, 
1947, for a grant of presumptive service connection for 
residuals of anterior poliomyelitis, have been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellant and his representative argue, in essence, that an 
earlier effective date is warranted for an award of service 
connection for poliomyelitis on a presumptive basis, on the 
grounds that appellant's poliomyelitis was initially 
manifested within the one-year, post-service presumptive 
period and there was no affirmative evidence to rebut that 
legal presumption.  

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts...."  Oppenheimer v. Derwinski, 
1 Vet. App. 370, 372 (1991).  

The Court stated in Luallen v. Brown, 8 Vet. App. 92, 94 
(1995):

The authority for reversing or amending a 
prior adjudication, if it is established 
that there was "clear and unmistakable 
error," is created by regulation, 
38 C.F.R. § 3.105(a) (1994), not by 
statute.  The regulation states in 
pertinent part:
(a) Error.  Previous determinations which 
are final and binding, including 
decisions of service connection...will be 
accepted as correct in the absence of 
clear and unmistakable error.  Where 
evidence establishes such error, the 
prior decision will be reversed or 
amended.  For the purpose of authorizing 
benefits, the rating or other 
adjudicative decision which constitutes a 
reversal of a prior decision on the 
grounds of clear and unmistakable error 
has the same effect as if the corrected 
decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.105(a).

The operative facts are that on September 27, 1947, 
approximately six months after service, appellant was 
hospitalized and diagnosed for initial manifestations of 
paralytic anterior poliomyelitis.  Appellant filed a claim 
with VA for service connection for poliomyelitis in October 
1947.  A March 1948 rating decision denied service connection 
for poliomyelitis and appellant appealed.  A November 14, 
1949 Board decision denied service connection for anterior 
poliomyelitis.  At the time of that Board decision, statutory 
and regulatory provisions provided a one-year presumptive 
period for service connection for anterior poliomyelitis that 
was rebuttable by "affirmative evidence."  See VA 
Regulation No. 1(a), Part I, § I(c); 38 C.F.R. §§ 3.80, 3.86 
(1949), which provided, in pertinent part, a one-year 
presumptive period for service connection for anterior 
poliomyelitis that was rebuttable.  The provisions of 
38 C.F.R. § 3.80 (1949) provided, in pertinent part, that 
"[w]here there is affirmative evidence to show that a 
chronic disorder is due to an intercurrent disease or injury 
suffered between the date of separation from active service 
and the onset of the chronic disorder, service connection 
under this paragraph will not be accorded....  The expression 
[']affirmative evidence to the contrary[']...will not be taken 
to require a conclusive showing, but such showing as would in 
sound medical reasoning and in the consideration of all 
evidence of record, support a conclusion that the disease in 
question was not incurred in service...."  

That November 14, 1949 Board decision stated that it based 
its denial of service connection for anterior poliomyelitis 
on the entire record, including an opinion by the VA Chief 
Medical Director (contained in a VA Claims Informational 
Bulletin, IB 8-19 § 12, effective January 31, 1949) as to the 
question:  at what point after service will prodromal 
manifestations of anterior poliomyelitis indicate a 
probability that infection occurred after service?  That CMD 
opinion held that if the initial manifestations occurred 
within 18 days after service, infection probably occurred in 
service; but if the initial manifestations occurred more than 
18 days after service, it was probable that infection was 
incurred after service.  

On November 30, 1949, appellant's representative submitted a 
September 2, 1949 private medical statement, which referred, 
in part, to appellant's post-service treatment for 
poliomyelitis.  Based on that September 2, 1949 private 
medical statement, an unappealed December 8, 1949 rating 
decision stated therein, in part, that that September 2, 1949 
private medical statement had been considered; and that "no 
change in the prior rating decision is warranted."  

The Board, in its October 2, 2001 decision, stated, in 
pertinent part, that "[i]t appears that that CMD opinion was 
a piece of evidence relied upon by the November 14, 1949 
Board decision as [']affirmative evidence['] to rebut the 
statutory one-year presumption of service connection for 
poliomyelitis."  

The Court, in its Memorandum Decision, stated, in pertinent 
part:

In 1949, section 3.80 of title 38 of the 
Code of Federal Regulations provided...that 
"a chronic...disease becoming manifest to 
a degree on 10 percent or more within 1 
year...from the date of separation from 
active wartime service...will be considered 
as having been incurred in service."  
38 C.F.R. § 3.80 (1949) emphasis added).  
Section 3.86 of title 38 of the Code of 
Federal Regulations provided at that time 
that anterior poliomyelitis is a 
"chronic disease."  38 C.F.R. § 3.80 
(1949).  

The Court continued, in pertinent part:

In the October 2, 2001, decision here on 
appeal, the Board noted that the Board 
had affirmed the appellant's initial 
denial of service connection in a 
November 14, 1949, BVA decision and that 
"[i]t appeare[d] that [the] CMD opinion 
was a piece of evidence relied upon by 
the November 14, 1949[,] Board decision 
as 'affirmative evidence' to rebut the 
statutory one-year presumption of service 
connection for poliomyelitis."

The Court concluded, in pertinent part: 

...The December 1949 RO decision challenged 
here on the basis of CUE, continued that 
decision, finding no change in the prior 
denial warranted.  ...The Board then 
concluded that there was no CUE in the 
December 1949 RO decision.  ...The Board 
noted that the evidence that had been 
before the Board in November 1949, 
"including the CMD opinion," was before 
the RO in December 1949 and that 
"nothing submitted prior to the 1949 
rating which would render a different 
decision to the extent that [CUE] can be 
said to have been demonstrated."  

...There is nothing in the December 1949 RO 
decision, or the preceding November 1949 
BVA decision, expressly demonstrating 
that VA considered the one-year 
presumption for polio.  ...In December 1949 
the veteran had presented evidence that 
he had contracted polio within one year 
of his discharge from military service.  
Therefore, in the absence of affirmative 
evidence to the contrary, the veteran was 
entitled to the presumption of service 
connection.  The only "evidence" to the 
contrary was the CMD report apparently 
relied upon by the Board in November 
1949.  That report, however, provided 
only a general medical opinion as to the 
usual incubation period of polio.  ...The 
CMD did not provide any opinion specific 
to the veteran's claim.  It amounts to 
nothing more than VA's unlawful attempt 
to re-write its regulations.  To conclude 
that that report alone was sufficient to 
rebut the statutory presumption would 
permit VA to negate the statutory 
presumption and ignore its own 
regulations.  

In summary, the Court, in its Memorandum Decision, appears to 
have held that in the instant case, no legally sufficient 
affirmative evidence was ever presented to rebut the one-
year, post-service presumptive period for entitlement to 
service connection for poliomyelitis.  The Board is bound by 
the decision of the Court under the "law of the case" 
doctrine.  See Browder v. Brown, 5 Vet. App. 268, 270 (1993).  
In pertinent part, the effective date of an award of 
presumptive service connection is date entitlement arose, if 
claim is received within 1 year after separation from active 
duty; otherwise date of receipt of claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2)(ii).  Consequently, it is the Board's opinion 
that since appellant was hospitalized and diagnosed for 
initial manifestations of paralytic anterior poliomyelitis on 
September 27, 1947, within one-year after service, and he 
filed a claim with VA for service connection for 
poliomyelitis in October 1947, within one-year after service, 
an earlier effective date of September 27, 1947, date 
entitlement arose, for an award of presumptive service 
connection for poliomyelitis is warranted under 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400(b)(2)(ii).  


ORDER

An earlier effective date of September 27, 1947 for an award 
of presumptive service connection for residuals of anterior 
poliomyelitis is granted, subject to the applicable 
regulatory provisions governing payment of monetary awards.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



